Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/22 has been entered.
 Information Disclosure Statement
3. 	The information disclosure statement filed 12/5/22 has been considered.
Claim Objections
4. 	Claims 1, 18 are objected to because of the following informalities:  Claim 1 has been amended to include the language “which extends from the front end of the body in the longitudinal direction”.  The longitudinal direction was not previously defined.  Examiner suggest to change “the longitudinal direction” with - - a longitudinal direction along said longitudinal axis - -.  Claim 18 sets forth “a channel along the body, which extends from the front end of the body in the longitudinal direction”.  The limitation “the body” was not previously claimed and is not defined to give meaning to the language “extends from the front end of the body in a longitudinal direction.  Language like that set forth in claim 1 is needed to define the body.  Also similar as discussed with respect to claim 1; claim 18 has been amended to include the language “which extends from the front end of the body in the longitudinal direction”.  The longitudinal direction was not previously defined.    Appropriate correction is required.
				     Examiner’s Comments  	
5. 	It is noted that the use of “at least one of” in claims 1 and 18 provides alternative arrangements, any one of which that is taught by art would satisfy the combination of alternative arrangements.   
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 has been amended to state that each restraining member comprises one or more “magnets”; which as previously set forth in the claim the restraining member is inserted and removed from the guide.  This newly set forth feature is not supported by the original disclosure and constitutes “new matter” which must be canceled.  Although the restraining member might include magnets at side portions thereof (see element 750), figure 7B; these magnets are not inserted/removed from the guide as set forth.  At best the magnets are used to attach a restraining member to magnetic portions on the body of the device as set forth in a manner in claims 9/8/1.  At presently set forth in claim 20 each of the features needed to provide support as disclosed is not present. 
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10. 	Claims 1-2, 8, 10-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Davis et al. (US 8,465,182 B1).
Re claims 1 and 8:  Rodgers teaches a device suitable for mounting in a ceiling aperture in a ceiling, the device comprising:
a body (12) having a front end and defining a longitudinal axis perpendicular to the
front end;
a flange (14) that extends laterally beyond the body at the front end;
one or more elastic members (self-recoiling flat springs 16) mounted on the body, each elastic member being configurable in a restrained position (figure 15) and an engaging position (figure 13); and
a respective guide (26) on the body (attached to the body by flange 14) associated with each elastic member, each guide being configured to receive a restraining member (36) that urges the respective elastic member into the restrained position when the restraining member is inserted into the guide (figure 15), and wherein the respective elastic member is released into the engaging position when the restraining member is removed from the guide (figures 13, 14), wherein each elastic member extends laterally beyond the body in the engaging position. Claim 1 additionally sets forth in the alternative language at least one of “one or more magnetic portions on the body of the device” and also set forth in dependent claim 8 which is not taught by Rogers.
Davis et al. teaches (column 4, lines 29-31) in a similar environment that materials used for such devices can include steel (which has magnetic properties) as one possible material.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Davis et al. into the arrangement of Rodgers to predictably provide an alternative material for producing such devices.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 18:  Rodgers teaches a kit of parts comprising:
a mount (figure 14) for mounting a device (such as a light) in a ceiling aperture in a ceiling, the mount comprising:
a flange (14);
one or more guides (26) on the flange; and
a respective elastic member (self-recoiling flat springs 16) associated with each guide, each elastic member being configurable in a restrained position (figure 15) and an engaging position (figures 13, 14); and
a respective restraining member (36) for each guide,
wherein each guide is configured to receive the respective restraining member
to urge the respective elastic member into the restrained position when the restraining
member is inserted into the guide (figure 15), wherein the respective elastic member is released into the engaging position when the restraining member is removed from the guide (figures 13, 14),
wherein each guide and respective restraining member comprise
complementary engaging means (contacting surfaces between (26) and (36) upon inserting (36) into (26); especially when (26) in the form of a slot instead of an aperture (column 8, lines 4-8) that permit relative movement in an axis normal to the flange, restrict relative movement in other axes and restrict relative rotation, when the restraining member is inserted into the guide. Claim 18 additionally sets forth in the alternative language at least one of “one or more magnetic portions on the body of the device” which is not taught by Rogers.
Davis et al. teaches (column 4, lines 29-31) in a similar environment that materials used for such devices can include steel (which has magnetic properties) as one possible material.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Davis et al. into the arrangement of Rodgers to predictably provide an alternative material for producing such devices.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 19:  Rodgers teaches a method of mounting a device (such as a lighting device) in an aperture (hole in a ceiling panel), the method comprising:
inserting a body (12) of the device into the aperture (see inserted positions of figures 13 and 14), 
removing one or more restraining members (36) from one or more respective guides (26) provided on the body (attached to the body by flange 14). 
Re claim 2: note members (36) are positioned on the outside of spring members (16) and do not extend beyond them in the restrained position (figure 15)
Re claim 10: See figures 13 and 14 depicting a mounted device in which the spring member (16) and flange (14) are used to elastically hold, by the spring forces, the device to a ceiling (22) 
Re claim 11:  note there is at least two elastic members (16) and guides (26)
Re claim 12: note the springs (16) provide a constant spring force when attached to the ceiling panel (22) 
Re claim 13: note lighting element (34)
Re claims 15-16: note use of fasteners (18) to hold spring members to the housing body which as set forth in claim 16 are located toward front end of the body (Figures 1 and 4)
Re claim 17: note in Rogers there is one or more retraining members (36)   
11. 	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Davis et al. as applied to claims 1 and 8 above, and further in view of Zhou et al. (US 10,182,279 B1).
Re claim 14:  The teaching of Rodgers in view of Davis et al. is discussed above and incorporated herein.   This combination however does not teach that the device includes a loudspeaker as set forth.  Zhou et al. teaches in a similar environment ceiling mounted device to include loudspeakers (22, 23) to provide an audio experience for a listener.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a speaker as taught by Zhou et al. into the arrangement of Rodgers in view of Davis et al. as applied to predictably provide an audio experience for a listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Allowable Subject Matter
12. 	Claims 3-7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed device including in combination the features provided in claim 1 that additionally includes a channel extends along the body as provided for mounting the elastic member and receiving a respective restraining member with the elastic members lying in the channel so as to not extend laterally beyond the body in the restrained position as set forth in claim 3 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 5-7 depend upon those features of claims 3/1. The claimed device including in combination the features provided in claim 1 that additionally includes channels that extends along the body as provided, on either side of the elastic member and configured to receive a portion of the respective restraining member as set forth in claim 4 is neither taught by nor an obvious variation of the art of record.  The claimed device including in combination the features provided in claim 8/1 that additionally defines the restraining member as comprised of one or more magnets which form an attraction with the magnetic portions when the restraining member is inserted into the guide as set forth in claim 9 is neither taught by nor an obvious variation of the art of record.  
Response to Arguments
14. 	Applicant's arguments filed 12/1/22 have been fully considered but they are not persuasive. Although the teaching of Rogers does not teach the channel as now set forth, due to the alternative language present in claims 1 and 18, specifically “at least one of”, the rejections of these claims have been changed to reflect this amendment. 
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        12/6/22